         Case 3:18-cv-07460-JD Document 107 Filed 11/12/19 Page 1 of 6



 1   Leo R. Beus (pro hac vice)
     L. Richard Williams (pro hac vice)
 2   K. Reed Willis (pro hac vice)
     BEUS GILBERT PLLC
 3   Attorneys at Law
     701 North 44th Street
 4   Phoenix, Arizona 85008-6504
     Telephone: (480) 429-3000
 5   Facsimile: (480) 429-3001
     Email: lbeus@beusgilbert.com
 6           rwilliams@beusgilbert.com
             rwillis@beusgilbert.com
 7
     Allan Steyer (State Bar No. 100318)
 8   Donald Scott Macrae (State Bar No. 104663)
     Jill K. Cohoe (State Bar No. 296844)
 9   STEYER LOWENTHAL BOODROOKAS
      ALVAREZ & SMITH LLP
10   235 Pine Street, 15th Floor
     San Francisco, California 94104
11   Telephone: (415) 421-3400
     Facsimile: (415) 421-2234
12   E-mail:       asteyer@steyerlaw.com
                   smacrae@steyerlaw.com
13                 jcohoe@steyerlaw.com
14   Attorneys for Plaintiff
     Nikola Corporation
15
                                      UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17

18                                           SAN FRANCISCO DIVISION

19   Nikola Corporation, a Delaware                  Case No. 3:18-CV-07460-JD
     corporation,
20
                                Plaintiff,           JOINT STIPULATION AND [PROPOSED]
21                                                   ORDER TO CONTINUE HEARING ON
               v.                                    MOTION TO DISMISS, SET BRIEFING
22                                                   SCHEDULE, AND SCHEDULE CASE
     Tesla, Inc., a Delaware corporation,            MANAGEMENT CONFERENCE
23
                                Defendant.
24

25

26

27

28
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS, SET
     BRIEFING SCHEDULE, AND SCHEDULE CASE MANAGEMENT CONFERENCE
                                                                 CASE NO. 3:18-CV-07460JD
     1745832.1 - NIKOLA.TESLA
         Case 3:18-cv-07460-JD Document 107 Filed 11/12/19 Page 2 of 6



 1             Pursuant to Civil Local Rules 6-2 and 7-12, and this Court’s Standing Order For Civil
 2   Cases Before Judge James Donato, Nikola Corporation (“Nikola”) and Tesla, Incorporated
 3   (“Tesla”), by and through their respective attorneys, hereby submit the following Joint
 4   Stipulation, as follows:
 5             WHEREAS, on October 31, 2019, Tesla filed its Renewed Motion to Dismiss Counts I-III
 6   of Third Amended Complaint (“Motion to Dismiss”), noticing a hearing date of December 5,
 7   2019;
 8             WHEREAS, K. Reed Willis, counsel for Nikola primarily responsible for opposing the
 9   Motion to Dismiss, is out on paternity leave and unavailable to oppose the Motion to Dismiss or
10   appear at the hearing on December 5, 2019; and
11             WHEREAS, counsel for Tesla has agreed to a continuance of the hearing on the Motion to
12   Dismiss and a revised briefing schedule in order to resolve the scheduling conflict.
13             NOW THEREFORE IT IS HEREBY STIPULATED AND THE PARTIES JOINTLY
14   REQUEST that the Court reset the hearing on the Motion to Dismiss to January 16, 2020, with
15   Nikola’s opposition brief due on December 5, 2019 and Tesla’s reply brief due on December 19,
16   2019.
17             THE PARTIES FURTHER JOINTLY REQUEST that the Court schedule a Case
18   Management Conference in this matter to be held concurrently with the Motion to Dismiss
19   hearing or within the next ninety (90) days.
20
     DATED: November 12, 2019                       Respectfully submitted,
21

22
                                                    By:       /s/ K. Reed Willis
23                                                              K. Reed Willis

24                                                  BEUS GILBERT PLLC
                                                         Leo R. Beus
25
                                                         L. Richard Williams
26                                                       K. Reed Willis

27   ///
28                                                        2
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS, SET
     BRIEFING SCHEDULE, AND SCHEDULE CASE MANAGEMENT CONFERENCE
                                                                  CASE NO. 3:18-CV-07460JD
     1745832.1 - NIKOLA.TESLA
         Case 3:18-cv-07460-JD Document 107 Filed 11/12/19 Page 3 of 6



 1                                          STEYER LOWENTHAL BOODROOKAS
                                             ALVAREZ & SMITH LLP
 2                                               Allan Steyer
 3                                               Donald Scott Macrae
                                                 Jill K. Cohoe
 4
                                            Attorneys for Plaintiff Nikola Corporation
 5

 6

 7
                                            By:       /s/ Lauren Keller Katzenellenbogen
 8                                                      Lauren Keller Katzenellenbogen

 9                                          KNOBBE, MARTENS, OLSON & BEAR, LLP
                                                Michael K. Friedland
10
                                                Lauren Keller Katzenellenbogen
11                                              Adam B. Powell
                                                Kimberly A. Kennedy
12
                                            Attorneys for Defendant Tesla, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                3
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS, SET
     BRIEFING SCHEDULE, AND SCHEDULE CASE MANAGEMENT CONFERENCE
                                                                  CASE NO. 3:18-CV-07460JD
     1745832.1 - NIKOLA.TESLA
         Case 3:18-cv-07460-JD Document 107 Filed 11/12/19 Page 4 of 6



 1                                             ATTESTATION
 2             I, Jill K. Cohoe, am the ECF user whose user ID and password authorized the filing of this
 3   Document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have
 4   concurred in this filing.
 5

 6   Dated: November 11, 2019                       /s/ Jill K. Cohoe
                                                                    Jill K. Cohoe
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      4
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS, SET
     BRIEFING SCHEDULE, AND SCHEDULE CASE MANAGEMENT CONFERENCE
                                                                  CASE NO. 3:18-CV-07460JD
     1745832.1 - NIKOLA.TESLA
         Case 3:18-cv-07460-JD Document 107 Filed 11/12/19 Page 5 of 6



 1                                      [PROPOSED] ORDER
 2

 3             PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
 4
     DATED:
 5
                                                    HONORABLE JAMES DONATO
 6                                                  United Stated District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              5
     JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTION TO DISMISS, SET
     BRIEFING SCHEDULE, AND SCHEDULE CASE MANAGEMENT CONFERENCE
                                                                  CASE NO. 3:18-CV-07460JD
     1745832.1 - NIKOLA.TESLA
              Case 3:18-cv-07460-JD Document 107 Filed 11/12/19 Page 6 of 6



 I                                                CERTIFICATE OT SERVICE

 2

                       I am a citizen of the United States, over the age of eighteen   years, and not aparty to the
 J

 4   within action. I am employed in the County of               San Francisco, State   of California, and my

 5
     business address is Steyer Lowenthal Boodrookas Alvarez                & Smith LLP,235 Pine Street, l5th

 6
     Floor, San Francisco, California 9 41 04.

 7
                       On the date set forth below, I served a true and correct copy of the following document(s)

 8
         JOINT STIPULATION AND [PROPOSEDI ORDER TO CONTINUE HEARING
 9        ON MOTION TO DISMISS, SET BRIEFING SCHEDULE, AND SCHEDULE
l0                      CASE MANAGEMENT CONFERENCE

ll
                        [x]      By transmitting the above documents to the Clerk's Office using the CM/ECF
t2
                                 System for filing and transmittal of aNotice of Electronic Filing to CM/ECF
l3
                                 registrants.
t4

l5
                       I certify under penalty of perjury under the laws of the United States of America that the
I6
     foregoing is true and correct.
t7
                       Executed on November 12,2019
18

19
                                                                       Alma M. Caliz
20

2l
22

23

24

25

26

27

28

         1   47   0292.1 - ALIJ]\4INUM.ALUMINUM                    I
                                                         PROOF OF SERVICE
     I   7I?303.I . NIKOLA,TESLA
